       Case 1:21-cv-00572-AT-KHP Document 11 Filed 06/03/21 Page 1 of 1




                                                     U.S. Department of Justice

                              06/03/2021             United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                     June 3, 2021



BY ECF

Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007
                                                                                               06/03/2021
                              Re: Francis Mauricio v. Comm’r of Soc. Sec.
                                  21 Civ. 0572 (AT) (KHP)

Dear Judge Parker:

         This office represents the defendant Commissioner of Social Security in the above-
referenced case. Pursuant to the schedule in this case, the administrative record is due on June 7,
2021. We write respectfully to request, with the consent of plaintiff’s counsel, that the time to
file the record be extended for 60 days, until August 6, 2021. The reason for this request is the
Social Security Administration needs more time to prepare the record due to telecommuting and
other workplace changes in response to the pandemic. No prior adjournment has been requested
in this matter. We appreciate the Court’s consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov


cc:    Daniel Berger, Esq.
